

117 S2331 IS: Securing the Homeland from International Entrants with Life-threatening Diseases Act
U.S. Senate
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2331IN THE SENATE OF THE UNITED STATESJuly 13, 2021Mr. Cruz (for himself, Mr. Cotton, Mrs. Blackburn, Mr. Barrasso, Mr. Hawley, Mr. Graham, and Mr. Hagerty) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo temporarily suspend the admissibility of certain persons traveling from countries that currently have a moderate or higher level COVID–19 transmission.1.Short titlesThis Act may be cited as the Securing the Homeland from International Entrants with Life-threatening Diseases Act or the SHIELD Act.2.FindingsCongress finds the following:(1)On March 20, 2020, the Centers for Disease Control and Prevention issued an order (referred to in this section as the title 42 expulsion order) pursuant to sections 362 and 365 of the Public Health Service Act (42 U.S.C. 265 and 268), which authorizes the Surgeon General to prohibit the introduction of certain persons into the United States from countries where an outbreak of a communicable disease, such as the deadly COVID–19 pandemic, exists when necessary to protect the public health from such disease.(2)The title 42 expulsion order was extended on April 20, 2020, and later amended on May 19, 2020, to further extend the duration of such expulsions, subject to monthly review.(3)In 2020, U.S. Border Patrol made 382,374 title 42 expulsions to protect the United States from further introduction of COVID–19.(4)In January 2021, the Biden administration, acting swiftly and aggressively to combat coronavirus disease 2019, issued proclamations suspending entry into the United States of travelers from the United Kingdom, the Republic of Ireland, and many other countries.(5)As of June 14, 2021, Mexico, Honduras, and Guatemala each had sufficiently high new incidents of COVID–19 to receive a COVID–19 Risk Assessment Level 3 (high) rating by the Centers for Disease Control and Prevention, which is the same level of COVID–19 risk as many of the countries from which entry is suspended to travelers under the Biden administration proclamations, including the United Kingdom, the Republic of Ireland, and other countries.(6)Staggering numbers of migrants are flooding across the international border between the United States and Mexico, resulting in a humanitarian, public safety, and national security crisis. During the first 5 months of 2021, U.S. Border Patrol had more than 687,854 encounters with undocumented migrants at the Southwest border, with undocumented migrants from Mexico and the Northern Triangle countries accounting for 569,298 of those encounters, or roughly 83 percent of the total. During April 2021, U.S. Border Patrol encountered more aliens along the Southwest border than during any other month since 2001. (7)News outlets have reported that the Biden administration will shortly end the necessary and effective title 42 expulsion policy.(8)As countries continue to pose a high risk of transmission of COVID–19, the Biden administration should continue to exercise the expulsion authority granted under section 362 of the Public Health Service Act (42 U.S.C. 265) to prevent further spread of the disease.3.Defined termIn this Act, the term covered person—(1)except as provided in paragraph (2), means any person traveling to the United States from Canada or Mexico (regardless of the country of origin of such person)—(A)who would be introduced into a congregate setting in a land or coastal port of entry or U.S. Border Patrol station at or near the United States border with Canada or with Mexico; and (B)(i)whose country of origin—(I)is not categorized by the Centers for Disease Control and Prevention as COVID–19 Risk Assessment Level 1 (low); or(II)does not have COVID–19 vaccination rates that are substantially similar to or higher than such rates in the United States; or (ii)who, at any time during the previous 30 days, was present in a country that—(I)is not categorized by the Centers for Disease Control and Prevention as COVID–19 Risk Assessment Level 1 (low); or(II)does not have COVID–19 vaccination rates that are substantially similar to or higher than such rates in the United States; and(2)does not include—(A)United States citizens;(B)United States lawful permanent residents;(C)any spouse or child of a person described in subparagraph (A) or (B);(D)members of the United States Armed Forces and associated personnel, including any spouse or child of such member or personnel; (E)persons from a foreign country who—(i)arrive at a designated port of entry; and(ii)(I)hold valid travel documents; or (II)are not otherwise subject to travel restrictions under the visa waiver program; and(F)persons whom the Secretary of Homeland Security (or designee) determines, based on an individualized assessment that considers the totality of the circumstances, including significant law enforcement, officer and public safety, humanitarian, and public health interests, should be excluded from the definition of covered person under this Act.4.Temporary suspension of admissibility of covered personsDuring the 1-year period beginning on the date of the enactment of this Act, the Secretary of Homeland Security shall—(1)suspend the admission and parole of all covered persons into the United States; (2)minimize the time covered persons spend in a congregate setting, to the extent practicable; and(3)transport, or arrange for the transportation of, all covered persons from the United States to—(A)the country from which such covered persons entered the United States; (B)the country of origin of such covered persons; or (C)another foreign location, to the extent practicable.